Case 5:17-cv-01974-JGB-SHK Document 40 Filed 04/17/20 Page 1 of 1 Page ID #:2878




   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        MELBROUGH WILLIAMS,                        Case No. 5:17-cv-01974-JGB (SHK)
  12
                                    Petitioner,    ORDER ACCEPTING FINDINGS
  13                                               AND RECOMMENDATION OF
                           v.                      UNITED STATES MAGISTRATE
  14                                               JUDGE
        DANIEL PARAMO, Warden,
  15
                                    Respondent.
  16
  17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
  18
       relevant records on file, the Report and Recommendation of the United States
  19
       Magistrate Judge, and Petitioner’s Objections. The Court has engaged in de novo
  20
       review of those portions of the Report to which Petitioner has objected. The Court
  21
       accepts the findings and recommendation of the Magistrate Judge.
  22
             IT IS THEREFORE ORDERED that the Petition be DENIED and that
  23
       Judgment be entered dismissing this action with prejudice.
  24
  25   Dated: April 17, 2020
  26                                         HONORABLE JESUS G. BERNAL
                                             United States District Judge
  27
  28
